DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on March 24, 2021.  These drawings are approved.

Allowable Subject Matter
Claims 1-6 and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a non-metallic cable comprising: at least two circuit conductors each disposed within a first insulator; a grounding conductor, the grounding conductor disposed between the at least two circuit conductors; a first jacket in which the at least two circuit conductors and the grounding conductor extend; two control conductors, each control conductor disposed within a second insulator, the control conductors disposed adjacent one another; and a second jacket made from a thermoplastic material in which the two control conductors extend, wherein the first jacket is connected to the second jacket (claim 1).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 1-6 and 8-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant's arguments filed March 24, 2021, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Moreover, Xu fails to disclose a first jacket in which the at least two circuit conductors and the grounding conductor extend and two control conductors and a second jacket made from a thermoplastic material in which the two control conductors disposed adjacent one another extend" is persuasive and therefore claims 1-18 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
June 24, 2021